Title: To Thomas Jefferson from Anthony New and Robert Brown, 14 March 1804
From: New, Anthony,Brown, Robert (Pa.)
To: Jefferson, Thomas


          
            Sir 
            Washington—March 14th—1804
          
          We beg leave to recommend to your notice, Mr. Andrew Epple, who solicits an appointment as Clerk to some one of the courts to be established in the Western country; Mr. Epple is a native of Philadelphia, a young Gentleman of unimpeachable charecter, and of respectable family, he has studied, and has for some time been engaged in the practice of the Law—We are
          Sir your mo: Obt. Servts.
          
            Anthony New 
            Robert Brown 
          
        